United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-4299SD
                                   _____________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the District
      v.                                 * of South Dakota.
                                         *
Daniel Ross Schaeffer,                   *       [UNPUBLISHED]
                                         *
                    Appellant.           *
                                   _____________

                            Submitted: May 13, 1998
                                Filed: May 21, 1998
                                 _____________

Before RICHARD S. ARNOLD, JOHN R. GIBSON, and FAGG, Circuit Judge.
                          _____________

PER CURIAM.

       Daniel Ross Schaeffer was convicted of conspiracy to distribute
methamphetamine. Schaeffer now appeals claiming (1) the district court committed
error in refusing to suppress incriminating evidence seized during postarrest and
inventory searches of his motor vehicle, (2) the district court committed error in
admitting certain evidence, (3) the district court committed error in refusing to give
Schaeffer's proposed entrapment and mistake of fact instructions, and (4) the
Government produced insufficient evidence to support the jury's verdict. Schaeffer also
raises several arguments about his sentence. After a review of the record and the
parties' submissions and oral argument, we conclude the district court correctly
resolved each of Schaeffer's claims. Because the appeal involves the straightforward
application of settled principles of law, a discussion of the issues will serve no useful
purpose. We are satisfied that no error of law appears and that none of the district
court's sentence-related findings are clearly erroneous. We thus affirm Schaeffer's
conviction and sentence. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-